Citation Nr: 1430950	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 2003 to February 2006.  

In August 2008, the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for a personality disorder and for depression.  In an October 2008 decision, the RO confirmed and continued the denial of service connection for depression.  

In January 2009, a claim for service connection for PTSD was received.  In an April 2009 rating decision, the RO denied service connection for PTSD, as well as a personality disorder.  A May 2009 rating decision confirmed and continued the denial of service connection for PTSD.  The Veteran perfected an appeal to the Board of Veterans' Appeals (Board).  

In May 2014, the Veteran testified before the undersigned a Travel Board hearing.  At that time, she clarified that she was seeking service connection for PTSD.  


FINDING OF FACT

The Veteran has PTSD which is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran indicates that she was in combat.  However, actual combat service has not been confirmed.  In addition, the RO determined that there was a lack of information required to corroborate the claimed stressors.  See RO May 14, 2009 determination.  However, when a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he or she served, his or her military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

The Veteran's stressors include her assertion that she performed guard duty in towers and felt like a "sitting duck" waiting for the enemy.  She expressed fear of hostile military enemy action, consistent with 38 C.F.R. § 3.304(f)(3).  

There are conflicting medical reports in this case which reflect various psychiatric diagnoses.  Since each was provided by a medical professional, each report is competent and probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

The negative opinions indicated that the Veteran did not have a diagnosis of PTSD.  The positive medical evidence includes both private and VA medical reports.  In a September 2008 report, E.J.S., L.C.S.W., opined that the Veteran has PTSD.  In pertinent part, the Veteran told this examiner that during service, she performed guard duties including in a tower and she was unable to use some of her equipment designed for night time surveillance.  She indicated that she observed the enemy and her nerves were "on end."  A May 2014 VA medical report also diagnosed PTSD and addressed all of the pertinent criteria for satisfying that diagnoses, noting that the Veteran experienced, witnessed, or was confronted with an event that involved actual of threatened death or service injury or a threat to the physical integrity of herself or others.  VA outpatient records also documented the diagnosis of PTSD with a March 2009 report signed by a VA psychiatrist indicating that the Veteran had catastrophic fears of harm secondary to her guard tower job in the military.  

The Veteran has presented a stressor relating to her fear of hostile military or terrorist activity.  Private and VA medical opinions confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran had related symptoms thereto.  There is no clear and convincing evidence to the contrary that this stressor did not occur or that the Veteran has PTSD from some other etiology (she does have other diagnoses from other etiologies).  Rather, the presented stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Accordingly, since there is an accepted inservice stressor, a current diagnosis of PTSD as related to the stressor by medical professional, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


